 In the Matter of THE SANDY HILL IRON & BRASS WORKS, A CORPORATIONandUNITED STEELWORKERS OF AMERICA,C. I. O.In the Matter of TIIE SANDY HILL IRON & BRASS WORKS, A CORPORATIONandGEORGE BILLETDOUXCases Nos. 2-C--5'I'0i and 2-C-5600,respectively.Decided July 11,1946Mr. Daniel Baker,for the Board.Mr. Walter C. Boss,of Springfield. Mass., for the respondent.Mr. Daniel P. Sheehan,of Schenectady, N. Y., for the Union.Mr. Julius Serot,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon separate charges duly filed by United Steelworkers of Amer-ica, C. I. 0., herein called the Union, and George Billetdoux, the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the Second Region (New York City), issued its com-plaint dated April 10, 1945,1 against The Sandy Hill Iron & BrassWorks, a corporation, Hudson Falls, New York, herein called therespondent, alleging that the respondent had engaged in and was en-gaging in unfairlabor practices, within the meaning of Section 8 (1),(3), and(4) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notice of hearing thereon, were duly serveduponthe respondent, the Union, and George Billetdoux.With respect to the unfair labor practices, the complaint, asamended at the hearing, alleged in substance : (1) that from and afterDecember 1943, the respondent (a) villified, disparaged, and ex-pressed disapproval of the Union; (b) interrogated its employeesrespecting their union affiliation and activities; (c) urged, persuaded,and warned them to refrain from assisting, joining, or remaining1The Board,by order datedApril 4, 1945,had orderedthat the cases involving theseparate charges be consolidated.69 N L R. B., No 42.355 356DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers of the Union; (d) threatened them with penalties if theydid so; and (e) kept union meeting-places, activities, and meetingsunder surveillance; (2) that on April 10, 1944, the respondent dis-charged George Billetdoux because of his membership in and activi-ties on behalf of International Association of Machinists, hereincalled the I. A. M., and because he gave testimony under the Act; (3)that from September 16 to September 20, 1944, the respondent dis-charged approximately 139 employees, including 32 employees whosenames were unknown, and thereafter refused to reinstate all but 13of the discharged employees, because they had assisted or becomemembers of the Union or had participated in, or refused to work dur-ing, a strike; 2 and (4) that by such acts the respondent interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The respondent thereafter filed an answer, dated April 20, 1944, inwhich, among other things, it admitted that it discharged the 139employees referred to in the complaint but alleged that they weredischarged for good cause beyond its control; and it denied thecommission of any unfair labor practice.3Pursuant to due notice, a hearing was held at Glens Falls, NewYork, from April 26 through May 8, 1945, and at Kalamazoo, Michi-gan, on May 19, 1945, before Josef L. Hektoen, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel and the Union appeared byits representative; all participated in the hearing.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At theclose of the hearing at Glens Falls, a motion by counsel for the Boardto conform the complaint to the proof as to formal matters was al-lowed without objection.During the course of the hearing, and inhis Intermediate Report, the Trial Examiner made rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no' The complaint,as originally issued,alleged that the respondent had discharged approxi-mately 140 employees and had thereafterrefused to reinstate all but 8 of themOne ofthe 8 allegedly reinstated was named in the complaint as C. J.Grant.At thehearing, thecomplaint was amended on motion by counsel for the Board,without objection by therespondent,to include the names of 6 additional employees whom the respondent hadallegedly reinstated.One of the6,Charles Grant, is apparently the same person listed inthe original complaintas C J. GrantThe complaint was further amended at the hearingby strikingthe name of Ernest waters from the list of employees therein alleged to havebeen discharged,reducingthe totalnumber of discharged persons to 139.8 On April 17,1945,the respondent filed with the Regional Director a written motion todismiss the complaint in Case No.2-C-5600 on the ground that it was not engaged in com-merce within the meaningof the Actat Thompson,New York, as alleged in the complaint.The motion was referred to the Trial Examiner who reserved ruling thereon at the hearingand thereafter denied the same in his Intermediate Report.The Trial Examiner's rulingIs hereby affirmed. THE SANDY HILL IRON & BRASS WORKS357prejudicial error was committed.The rulings are hereby affirmed.After the close of the hearing, counsel for the respondent filed a briefwith the Trial Examiner.Thereafter, the Trial Examiner issued his Intermediate Report,copies of which were duly served upon the respondent and the Union.In the Intermediate Report, the Trial Examiner found that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (3) and (4)of the Act, and recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.On September 13, 1945, the respondent filed exceptions tothe Intermediate Report and a supporting brief.On March 28, 1946, upon request of the respondent and pursuant todue notice, the Board, at Washington, D. C., heard oral argument inwhich the respondent and the Union participated.The Board has considered the respondent's exceptions and briefsand, insofar as they are inconsistent with the findings, conclusions,and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTThe respondent, a New York corporation with its principal placeof business at Glens Falls, New York, is engaged in the manufacture,sale, and distribution of paper mill machinery, deck machinery, andautomatic towing winches. In 1944, the respondent purchased rawmaterials from points outside the State of New York having a valueof more than $250,000, and sold and shipped to points outside the Stateof New York finished products having a value of more than $375,000.In the same period, it was engaged almost exclusively in the produc-tion of materials necessary to the war effort, about 95 percent of allarticles then manufactured in its plant being for the use of the UnitedStates Navy.From some time in 1942 or 1943 and through at leastApril 1944, the respondent was engaged in dismantling, at Thomp-son, New York, certain heavy machinery, owned by another person orfirm, for the purpose of sending it, at the owner's request, to Mexico.If.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress of In-dustrial Organizations, and International Association of Machinistsare labor organizations admitting to membership employees of therespondent. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Chronologyof events 4In the fall of 1942, several of the respondent's employees, includingGeorge Billetdoux, whose discharge is hereinafter considered, tooksteps to organize the employees at the respondent's plant into a union,On November 6, 1942, the respondent dismissed Billetdoux and twoother employees immediately after they had appeared before the re-spondent's president, Frank A. Juckett, and stated that they did soto present demands for improved working conditions on behalf ofemployees who desired to organize a union.The I. A. M., whichthereafter engaged in organizational activity at the plant, filed withthe Board a charge alleging discrimination by the respondent againstthe discharged employees and other acts of interference in contraven-tion of the provisions of the Act.After a hearing, the Board, onFebruary 4, 1944, issued its Decision and Order, in Case No. 2-C-5071,finding that the respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (1) and (3) of the Act and orderingit to cease and desist therefrom and to take certain affirmative actionto remedy its unfair labor practices.-5The Board's order was there-after enforced by the United States Circuit Court of Appeals for theSecond Circuit.6The I. A. M.'s organizational activity, referred to above, was notattended by success.Late in 1943, a group of employees in the re-spondent's welding shop, dissatisfied with wages and working condi-tions, began a movement in the plant to establish another labor organi-zation.They interested representatives of the Union in their planand, in December 1943, began distributing handbills and soliciting em-ployees to join the Union.The respondent thereafter, as is set forthinfra,unlawfully interfered with the Union's organizational efforts.In April 1944, the Union established an organizing local, elected officers,appointed shop stewards, and began to hold regular meetings in itsown meeting place, announcements of which were circulated amongthe respondent's employees.Sometime before June 15, 1944, the Union filed with the Board apetition for investigation and certification of representatives, butbecause the respondent had not complied with the Board's order inCase 2-C-5071, referred to above, and because of the I. A. M.'s opposi-tion thereto, withdrew it.4The facts set forth in this section are either matters of record,facts admitted by thepleadings or by stipulation made at the hearing,or facts established at the hearing bycompetent,credible,and uncontroverted testimony or by documentary proof.6Matter of Sandy/Hill Iron & Brass Works,55 N. L R. B, 1.N. L R B v. Sandy Hill Iron&Brass Works,145 F.(2d) 831(C. C. A 2),decided onNovember 22, 1944. THE SANDY HILL IRON & BRASS WORKS359On July 18, 1944, the Union filed a second petition for certification.'On September 15, 1944, while the petition was pending, about 325 ofthe respondent's production and maintenance employees went out onstrike.,,On September 16, 1944, the Board issued a notice of hearingon the petition, which the respondent received on September 18, 1944.On September 16, 1944, at the request of a representative of the Union'sInternational, and pursuant to the intervention of a New York StateMediator, the strikers decided to return to work.When the strikersreported to work that day, the respondent laid off 10 of the strikers,whereupon the men struck again. On September 18,9 1944, the strikerswere again persuaded to terminate the strike and return to work.Asthey reported for work on the various shifts on that day, a number ofthem, perhaps 60 or 70, were laid off. Sometime during that day, therespondent changed its policy and began to discharge rather than layoff its employees.Between September 18 and September 20, 1944,the respondent discharged at least 139 employees, including those laidoff on September 16 and September 18, 1944:0All were formally dis-charged as of September 18, 1944.On September 22, 1944, a hearingin the representation case was held before a Trial Examiner.OnOctober 12, 1944, the Board issued its Decision and Direction of Elec-tion."On November 9, 1944, the Board conducted an election amongthe respondent's production and maintenance employees.12There-after, the respondent filed objections to the conduct of the election and,on January 18 and January 19, 1945, pursuant to Board order, a hear-ing was held thereon before a Trial Examiner. Thereafter, on Feb-ruary 19, 1945, the Board ordered that the record in the representation"proceeding be . . . closed."That proceeding is still before theBoard pending a determination of challenged ballots and objectionsto the election.B. Interference, restraint, and coercion13In the winter of 1944, the day after George Curtis and a number ofother employees had paid their dues at a union meeting, Superintend-ent Ernest Waters told employee Curtis, in substance, that he wouldnot be able to deduct his union dues payments in his income tax return,PCase No. 2-R-4903.8 The respondent submitted into evidence a chart showing that on September 15, 1944,ithad in its employ 518 production and maintenance employees, of whom about 30 weresupervisory employees or plant guardsThe respondent's officialstestified without contra-diction that about two-thirds of the remaining 488 employees participated in the strike.9 Sunday, September 17, was not a work day.Of these, 13 had been reemployed at the time of the hearing.11 58 N. L R B. 949.1aOf the 405 ballots cast at the election, 126 were cast for and 178 against the Union,100 were challenged, and 1 was void.13The findings in this section are based upon credible andundeniedtestimony of wit-nesses forthe Board. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDadding that he, Waters, knew Curtis to be 1 of 25 employees who hadpaid dues at the meeting.In the early spring of 1944, Foreman Peter Merlow and ForemanArthur Langlois called employee Charles Rovell to a plant office andstated that they had reports to the effect that Rovell was the movingspirit behind the Union.Rovell, who was a leading union member,nevertheless denied the imputation.Langlois thereupon stated that"this God damn thing [the Union] has to be stopped," and as Rovellleft the office Merlow warned him, "You better watch your step." Twoor 3 weeks later, Langlois told Rovell that he, Langlois, had once beena member of a union but that it had done nothing for him. ".All they do is just take your money.You pay your dues and you don'tget nothing out of it."During the spring of 1944, Foreman Merlowfrequently spoke to Rovell about the Union and, on one occasion, afterRovell's meeting with Langlois and Merlow referred to above, Rovellwas told by Merlow that he had heard that Rovell had joined the Union,that Merlow and Langlois did not want Rovell to lie about that fact,and that Merlow and Langlois knew that all but one employee in thewelding shop were union members.On another occasion during thesame period, Merlow told Rovell that the Union would not succeedin organizing the employees and that after it had been dissipated therespondent would discharge those who had been members; and whenRovell replied that he would not want to continue to work for therespondent without the Union, Merlow told Rovell that he was foolish.In March 1944, Foreman Langlois accused employee Carson Bennettof spending 2 hours of working time soliciting for the Union.Uponchecking Bennett's work, Langlois admitted that he was mistakenbecause the amount thereof negatived Bennett's having been able tospend so much time in other pursuits.During the early summer of 1944, Foreman Clayton Howe askedemployee Silas Patten what he thought of the Union; Patten wasnon-committal.The Union issued steward buttons to its shop stewardsabout July 15, 1944, and Patten thereafter wore one at work. Shortlyafter he began doing so, Howe asked Patten why he wore the button.Patten answered, "Because I want to," and Howe thereupon told him,"I don't think much about [of] that, and the company doesn't either."A short time later, when Patten brought a handbill issued by theUnion into the plant and put it on his workbench, Howe crumpledthe handbill and stated that he did not want to see any more of themthere.A similar incident occurred when Patten brought in a hand-bill announcing a meeting of the Union. Patten continued to bringhandbills to his bench and Howe on two occasions told him that if hestopped doing so, took off his steward button, and ceased distributingleaflets, the respondent would be more favorably inclined toward him. THE SANDY HILL IRON & BRASS WORKS361On four or five other occasions, Foreman Howe reiterated this state-ment, adding that if Patten did not cease his activities he would bedischarged, that the respondent would never recognize the Union,and that if Patten would drop his union activities the respondentwould be more helpful to him in the matter of his Selective Servicestatus.In July or August 1944, Superintendent Waters told employeeGordon Clark that the union dues would be $10 a month. A fewweeks thereafter,Waters told another employee, in Clark's hearing,that if he stayed out of the Union he would profit because the re-spondent would make lay-offs after the war.During the summer of 1944, Foreman Merlow told employee GeorgeHyatt that he was a good fellow but would get nowhere if he con-tinued to associate with certain union members with whom he cus-tomarily ate lunch; Foreman Fred Gaulin told employee DonaldBaker and a group with whom Baker was chatting that they wouldnot get anywhere if they continued to cast their lot with the Union;SuperintendentWaters told another person standing near Baker,in Baker's hearing, that the respondent would lay off all employeeshaving anything to do with a union, and informed employee TheodoreKrebs that he would be foolish to join the Union, advising himagainst so doing; Foreman Langlois told employee Wilbur Ringerthat the Union was "no good," that it was peopled by racketeers,and that, if Ringer persisted in distributing union applications, therespondent would discharge him; Foreman Van Tasker told em-ployee Lyman Durkee and several other union members who werediscussing their loss of overtime resulting from their having beendeprived of Sunday work, that "That is what the union fellows get" ;Foreman Langlois asked employee Elgenor Varney why the employeeswere dissatisfied and why they were organizing a union and caus-ing "a lot of disturbance"; Foreman Tasker asked employee FrankSmith what he thought about this "union business" and told him thatif the Union came into the plant, the employees would be forcedto leave the plant when their particular work was completed andwould no longer be shifted to other tasks in the plant as was the cur-rent practice; on several occasions after employee Leonard Tougawbegan wearing his steward button in the plant, Foreman GardnerGoodro criticized the Union, asked Tougaw why he had joined it,said that it was made up of radicals looking for trouble, and informedTougaw that President Juckett was surprised that Tougaw was aunion member.In or about May or June 1944, employee Philip Bertrand beganwearing a steward's button in the plant. Sometime in July 1944,SuperintendentWaters told Bertrand that it was "some" decoration 362DECISIONSOF NATIONALLABOR RELATIONS BOARDand asked him to remove it.On several occasions during the sum-mer of 1944, Foreman Howe spoke about the Union to employee Clif-ford Roberts and told him that "The Union is no good," that he,Howe, had once been a member of another union, that it had donehim no good and that if the Union penetrated the plant the em-ployees "would have to keep [their] noses right to the machines ..."In June or July 1944, when Roberts told Superintendent Waters,whom he had earlier unsuccessfully asked for a raise in pay, thatthe plant needed a union, Waters replied : "That you will never get."From time to time during 1944, Foreman William Knapp spoke toemployee Curtis and, on one occasion, said it might be a good thingif the employees had a union in the plant, but on other occasionsexpressed a willingness to bet that the Union would "never get inthe plant."We find that by the statements and conduct of SuperintendentWaters the foremen, and the other supervisory employees namedabove, and by the totality of such statements and conduct, the re-spondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act 14C. The strike; the lay-offs and the discharges; further interference,restraint, and coercion1.The facts and circumstances l5On September 13, 1944, at an evening meeting, the Union voted to goon strike on September 15, 1944.On September 14, 1944, Foreman Merlow warned employee Rovellto be sure to come in to work on September 15 because the respondentwould discharge all striking employees; SuperintendentWaterswarned employee Brown not to permit other employees to fool him orto get him "in wrong" and predicted that 90 percent of the employeeswould be working on the next day; and Foreman Knapp asked em-ployee Curtis to come to work, offered to wager $50 that the Unionwould not succeed in organizing the plant, and announced that onlyhalf-a-dozen employees would go on strike.On Friday, September 15, 1944, about 325 of the respondent's ap-proximately 488 rank and file employees is went out on strike as a result14The Trial Examiner found that the respondent did not engage in surveillance of theUnion's meeting place, or of its other activities, in contravention of the Act, as alleged inthe complaint.Neither the Union nor counsel for the Board has taken exception to suchfindingUnder the circumstances, and in the light of all the evidence as to such allegedsurveillance, our finding that the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act is not predicatedupon any evidence as to alleged surveillance of the Union.15Except as otherwise indicated, the findings in this section are based upon uncontra-dicted and credible testimony of witnesses for the Board.11 See footnote8,supra. THE SANDY HILL IRON & BRASS WORKS363of a current labor dispute and the Union established a picket linearound the plant. International Union Represttative Daniel P.Sheehan, who arrived at the scene on the same day, summoned NewYork State Mediator John Forster.At a union meeting on Saturday,September 16, Forster and Sheehan urged the strikers to return towork.When Sheehan told the employees at the meeting that theTAM had, in effect, consented to an immediate hearing upon theUnion's pending petition for certification and that the Regional Officeof the Board would immediately proceed with such hearing, the Unionabandoned the strike and summoned the afternoon shift to return towork.As the employees reported for work on September 16, and before allhad reported, the respondent singled out and laid off 10 of the strikers,informing each of them that he was being indefinitely laid of .17Of the10, 9 were union officers and stewards, including the president of theLocal, or employees who were otherwise active in the Union or whomthe respondent thought to be active union members.''The Unionthereupon reestablished its picket lines and a number of strikers whohad returned to work left the plant.On Sunday, September 17,'9 according to the undenied testimony ofemployee Varney, which we credit, President Juckett and ForemanLanglois called at the home of Michael Geruski, a union officer whohad gone on strike.Varney, Geruski's brother-in-law, was present.Juckett asked Geruski to return to work.Geruski refused.Varneythen asked Juckett why the respondent did not recognize the Union.Juckett replied that he would have nothing to do with the Union andthat he would "fight back" by cancelling contracts and leaking a lay-off.On September 18, despite the lay-off of September 16, the Union'sofficials "ordered" the striking employees back to work, and the strikewas abandoned.Many employees returned on the same day. As theemployees reported to work on the various shifts throughout the day,11 They were handed forms, printed by the respondent on the night before, reading asfollows :HUDSON PALLS, N Y.September 16, 1944.-------------------- No. --------------------The completion and cancellation of certain war contracts of the Company makes areduction of our forces so necessary that your services will not be required untilfurther notice.THE SANDY HILL IRON & BRASS WORKS.18 Six of the ten, Clark,Baker, Patten,Belden,Lyons and Bertrand,were union officersor stewards;another, Bennett,a union member for a year,although not an officer, hadbeen accused by the respondent of soliciting for the Union on plant premises;another,Arcuri,had openly distributed union application blanks and,on several occasions, hadtold 2 of the respondent's forementhata union was"a great thing"and that, in sub-stance,a union brought about better working conditions , and another,Whaley, an activeunion member,bad openly distributed union literature at the plant gatesThe only 1 ofthe 10 who was not a union member when he was laid off was Asher HavensAlthoughnot a member,he had participated in the strike called by the Union by refusing to reportfor work because his fellow employees were on strike.19The plant slid not operate on that day. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were lined up by the respondent at the plant gates. The respond-ent called certain of them out of line and notified them that they werebeing laid off.Sometime during that day, the respondent changed itspolicy from one of lay-off to one of discharge, and thereafter distrib-uted formal discharge slips to the employees called out of line.20Manyof the strikers had not attended the meeting at which the Union decidedto abandon the strike and, although the Union took immediate steps tocall them all back to work, were unaware that the strike was over untilsometime after September 18.During the next few days, many re-ported at the plant gates and, as they reported, were given dischargeslips.Others received discharge slips in the mail before reporting atthe plant for work.Discharge slips were also distributed, by mail orotherwise, to those who had been laid off on September 16 and Septem-ber 18. In all, a total of at least 139 employees were discharged on Sep-tember 18, September 19, and September 20,21 all being formally dis-charged as of September 18, 1944.With few exceptions, all thosedischarged were strikers.22Included among those discharged were allbut one of the Union's officers,23 many of its stewards, and a number ofother members.24 In a number of cases, the respondent insisted that inorder to obtain a release the discharged employee sign an applicationtherefor.Although the employees were admittedly discharged, therespondent so worded the application as to indicate that the employeewho signed it had voluntarily resigned.25However, although the re-spondent sought to have employees sign these applications, it issuedreleases even to those who refused to sign.m As stated above,on this day the respondent received notice that a hearing in therepresentation ease would be held on September 22.u In its answer filed in this proceeding,the respondent admits, in substance,that onSeptember 18-20, 1944,itdischarged approximately 139 employees including 107 whosenames appear in the complaint and 32 additional employees whose names do not appearin the complaint.As hereinafter noted,however, the record indicates that possibly 154employees were discharged during that period2This finding is based upon the testimony of Personnel Director Freeman, more fullydiscussed below in connection with the respondent's contentions,that, in substance, of the139 discharges,"2 or 3"or "possibly 8 or 12"were non-strikers.23 "Mike"Geruski was the only one of the eight union officers in the plant who was notdischarged21Union member H. A. Brown struck and remained away from work on September 15, andSeptember 16.He was taken back by the respondent when he reported for work on Sep-tember 18Employee Asher Havens struck on September 15, was laid off on September16, and was thereafter discharged.He was not then a union member,but joined the Unionwithin a few days thereafterThe record does not show precisely how many of the stewardswere discharged,nor how many union members were dischargedaThe application,which Personnel Director Freeman admitted was printed for theoccasion,read as follows.HUDSON FALLS,N.Y , ------------------------, 194--I hereby apply for a release as I no longer want to work at the Sandy Hill Iron andBrass Works,Hudson Falls, N Y.------------------------------------------------------(Sign here) THE SANDY HILL IRON &BRASS WORKS365On September 19, 1944, the respondent, theretofore operating 3shifts with an 8-hour day and a 48-hour week, changed to a singleshift with a 9-hour day and a 56-hour week, with a small second shiftof about 30 workers .26Subsequently, the respondent reinstated 13 of the discharged em-ployees but, to the date of the hearing herein, it has made no offer toreinstate any of the other discharged employees.None of the Union'sofficers has been reinstated.2.The respondent's contentions with respect to the dischargesa.The reduction in forceThe respondent contends,in substance,that it laid off and dischargedthe employees because a decline in the volume of its business neces-sitated a general reduction in its force.Vice-President Joslyn andPlant Manager Doane credibly testified without contradiction that therespondent's volume of business was declining and that over a periodof time before September 15, 1944,the number of its employees hadgradually declined.Normally,the respondent manufactured papermachinery.During the war it manufactured,to the extent of about95 percent of its total production,landing-craft winches for the UnitedStates Navy.The evidence shows that on or about August 1, 1944, theNavy cancelled contracts for 81 of 240 winches then on order for manu-facture by the respondent.According to Joslyn and Doane, the re-maining 159 winches were then about 60 percent completed.27Joslyntestified that when the respondent received the notices of cancellation,it decided that a general reduction in force would be necessary 28 Itis undisputed that on September 18, 19, and 20,the respondent re-duced its force by at least 139 employees.The record also shows thatsince then the respondent has operated its plant with a substantiallyreduced personnel.2°We are satisfied and find, upon all the evidence,that on September 18, 19, and 20,the respondent reduced its forcebecause of business reasons and that the general reduction in force, asdistinguished from the selection of employees for separation,was not,in itself, violative of the Act.Officials of the respondent so testified.During September 1944, the respondent received an order from the Navy for six addi-tional winches.29According to Joslyn and Doane,at the time of the cancellation no definite date for thereduction in force was set, but it was expected to take place on or about October 1, 1944.Joslyn testified that when the strike occurred,"the men being out," the respondent decidedthat the time was appropriate to effectuate its contemplated reduction.We credit suchtestimony of Joslyn and Doane.w At least 5 or 6 new employees were hired after the general reduction in force. Inaddition,about 13 new employees were hired for temporary work on a project undertakenby the respondent at the Thompson plant hereinafterreferred to. 366DECISIONS OF NATIONALLABOR RELATIONS BOARDb.Selection of employees for dischargeThe respondent contends, in substance, that its selection of em-ployees for discharge was based solely upon a comparison of the abil-ity and general efficiency of its employees.30That the strike precipitated the lay-offs and discharges, is ad-mitted.-Joslyn and Doane testified that on the night of Septem-ber 15, having determined to take advantage of the strike to accom-plish the reduction, the respondent "evaluated" the various jobs inthe plant and instructed its foremen to "evaluate" the employees andsclect for retention employees with a view toward maintaining "thebest crews they possibly could to meet our schedules . . "On thesame night, or on the following day, the foremen prepared lists ofemployees to be retained or discharged.Foreman Howe testifiedthat, "We went through the list [of employees under his supervision]and picked out to the best of our ability the best men in that list ofemployees as far as workmanship, ability to get along with otheremployees, regularity of attendance and so forth."Howe was theonly foreman called as a witness by the respondent and, except forsimilar testimony given by higher officials of the respondent, testi-mony as general in content as Howe's, the respondent offered noevidence in support of its contention that the employees chosen fordischarge were selected only because they were not as efficient as thoseretained.Although the hearing lasted 11 days, the respondent pro-duced no records to show that upon the basis of its asserted formulafor selecting employees for discharge, namely, "workmanship, abil-ity to get along with other employees, regularity of attendance andso forth," the discharged employees were not equal to the employeeswho were retained.On the other hand, the record shows that atleast some of the discharged employees were capable, efficient em-ployees whose services the respondent had valued, at least before thestrike.Thus :30Although the respondent does not give any other explanation for the selection of theemployees who were discharged,Personnel Director Freeman testified that,in substance,"some"of the discharged employees were discharged solely because they failed to report forwork on September 18According to Freeman,certain of the dischargees had originallybeen scheduled for retention but when they failed to appear at the plant on September 18,the respondent decided to discharge them because"We had assumed by then they hadquit rather than get a lay-off,if they did not come back."Beyond stating that "some"of the dischargees were discharged for this reason,Freeman could not estimate the numberof employees who were discharged because they failed to report on September 18 and therespondent produced no records or other evidence that any of the employees were dischargedfor the reason stated by Freeman.Moreover,Freeman Insisted that he had no part in theselection of employees for discharge.We do not credit this testimony of Freeman.31Vice-President Joslyn testified that"the men precipitated[the lay-offs and discharges]maybe a couple of weeks ahead of time,"and that the employees were laid off and dis-charged"possibly"2 weeks earlier than they would have been had there been no strike.In its brief,the respondent admits,in substance,that the strike"brought about a lay-offabout 2 weeks before it was to take place." THE SANDY HILL IRON & BRASS WORKS367(1)Union President Clark was one of the most highly skilledmachinists in the plant.He had worked for the respondent at vari-ous times since 1918 and steadily since 1937.He had made sugges-tions which resulted in material savings in time and money in therespondent's operations and had received a $100 war bond from therespondent in reward for one of them.At the time of his discharge,he was earning $1.05 an hour, the top rate for his type of work, and,so far as appears, was the only first-class machinist not retained orreinstated by the respondent;(2)Employee Rovell's work was praised by Foremen Merlow andLanglois and, during the summer of 1943, the respondent refused togive him a release which he had requested to enable him to attend tohis ailing wife;(3)Employee Patten's work as a machinist was praised by ForemanHowe ;(4)Foremen Merlow and Langlois praised the work of employeeHyatt ;(5)Employee Baker performed more work as a shaper than mostof the other employees performing like tasks ;(6)Employee James Michelucci, a top-pay burner, was senior toall employees doing similar work who were retained by the respondent;(7)Employees Ringer, Nicholas Fragassi,32 and Varney, top-paywelders, were three of four employees who successfully passed a diffi-cult Navy test qualifying them to perform certain special work in theplant.33Fragassi kept Langlois' shopbooks when the latter was ab-sent from the plant, and on one occasion, when Fragassi had difficultywith his eyes, he was informed by Samuel Foster, then production man-ager, that he could have any job in the plant at the same high rate ofpay that he was earning as a welder ;(8)Foreman Tasker complimented employee Durkee on his workand, because of its excellence, other foremen competed among them-selves for his services in the plant ;(9) In 1943 or 1944, Doane, then in charge of inspection, told eln-ployee Carl Arcari "I am going to put you on the night trick. I knowI can rely on you. I will get you a little raise in pay." Arcari there-after made a valuable suggestion to the respondent and received a$10 award therefor;(10)Employee Bennett, a top-pay welder and burner, was soughtafter by Foreman Merlow for his shift because of Bennett's superiorproduction record;*Fragassi's father was the owner of the union meeting place on Main Street.m The fourth was GerusklAs related above, he was the only union official not dischargedby the respondent and was the object of President Juckett's solicitation on September 17 368DECISIONS OF NATIONAL LABOR RELATIONS BOARD(11) Shortly before the strike, employee F. C. Lyons on two occa-sions asked Superintendent Waters for a release and was refused; 34(12)Foreman Knapp complimented employee Curtis on his workand, about March 1944, procured a 10-cent an hour increase in pay forhim in order to keep from losing Curtis, whom Knapp referred to asone of his best men ;(13)About September 1, 2 weeks before the strike, employee Tou-gaw asked Supervisors Goodro, Waters, Doane, and President Juckett,for a release in order to accept a daytime position.He was refusedand told that he was needed in the plant ; 3'(14)A week before the strike, Superintendent Waters refused em-ployee Bertrand a release, telling him that he was indispensable tothe respondent;(15)Despite the fact that, on the day before the strike, employeeRoberts engaged in an argument with Superintendent Waters aboutan increase in pay, in the course of which Roberts called Waters a liar,the respondent refused to accede to Roberts' request for a release; 36All the employees mentioned in paragraphs (1) to (15) above,except the supervisory employees and officials, were, according to theirundenied and credible testimony, members of the Union and partici-pants in the strike.Joslyn, Doane, and Howe testified that the discharged employeeswere selected without reference to their union membership or activiti-ties, and that the strike played no role in the selection.Yet, none ofthem was able to explain why the 10 employees who were laid off onSeptember 16 were all strikers, nor why the respondent included amongthose 10, the very first to be laid off, the Union's president, several otherunion officers, several shop stewards, and other active union members.None was able to explain why the 139 discharged employees wereselected almost exclusively from the ranks of the strikers. Indeed,the respondent has made no attempt to explain why it confined itsselection of employees for discharge almost wholly to the strikers; itsimply denies so doing.The respondent does not assert that all thejobs available under the reduced plan of operation were filled by non-strikers retained to replace strikers; it contends that the strike playedno role in the selection, and that the employees selected for dischargeincluded non-strikers as well as strikers.However, the record showsthat the number of non-strikers selected for discharge was minute incomparison to the number of strikers who were discharged.34 Joslyn admitted that the respondent's refusal to grant releases shortly before thestrike to those who requested releases"might be" some indication that, at the time suchreleases were refused, the respondent had not planned to discharge those employees.85Tougaw was working on the night shift at the time.36 The findings set forth above in paragraphs numbered(1) to (15),inclusive, are basedupon undenied and credible testimony of witnesses for the Board. THE SANDYHILL IRON & BRASS WORKS369In January 1945, at a hearing on the petition for certification filedby the Union, Personnel Director Freeman, who issued the lay-off no-tices and discharge slips, testified at one point that he "guessed" that"possibly" 8 or 12 non-strikers were included among the employeesdischarged on September 18 to September 20, 1944, and, at anotherpoint, that "2 or 3" of the discharged employees were non-strikers; arhe admitted, however, that but a "small number" of non-strikers weredischarged as compared to the number of strikers who were discharged.At the hearing in the instant case, this previous testimony was readto Freeman and he admitted that it was accurate.Neither Freemannor any other official of the respondent who testified could, or would,state the precise number of non-strikers who were allegedly dis-charged.The respondent's admission in its answer that on September18 to September 20, 1944, it discharged approximately 139 employees,together with the testimony of Freeman that 2 or 3, or "possibly" 8or 12, of the employees discharged at that time were non-strikers, es-tablishes, and we find, that the discharged employees, at least, camealmost exclusively from the ranks of the strikers.Moreover, therecord indicates the possibilitythatall of the 139 employees allegedin the complaint to have been discharged were strikers and that, ifany non-strikers were discharged, they were in addition to and exclu-sive of the 139 employees referred to in the complaint.38A chartsubmitted into evidence by the respondent shows that as a result ofthe mass discharge as of September 18, 1944, the respondent's pro-duction and maintenance personnel, inclusive of guards and super-visors, was reduced from 516 to 364, a drop of 154, or 15 more thanthe 139 alleged in the complaint to have been discharged.39 It ispossible that these 15, or some of them, comprised the non-strikerswho were discharged and that all of the 1:39 employees referred to inthe complaint were strikers.In any event, whether the 139 employeessere all strikers or whether a comparatively small number of themwere non-strikers, it is clear from Freeman's testimony, and we find,that a grossly disproportionate number of the discharged employeeswere strikers40Wholly unexplained is this disparity between the"At the instant hearing, Freeman testified that "probably" more than two or three ofthe discharged employees were non-strikers.39The respondent furnished the name of only one non-striker who was discharged onSeptember 1S to September 20, 1944 , his name does not appear among those named inthe complaint'The record does not show that any of the guards or supervisors were discharged.4°Even assuming that the 139 employees referred to in the complaint included non-strikers, the few figures which the respondent furnished are in themselves evidence thata disproportionate number of the discharged employees were strikers.As noted above,the respondent submitted into evidence a chart showing that at the time of the strike itemployed, exclusive of supervisory personnel and plant guards, 488 production and main-tenance employeesIf,as Vice-President Joslyn testified, two-thirds of these employeesstruck, about 325 were strikers and 163 were non-strikersAccepting the highest esti-mate given by anyone as to the number of non-strikers included among the dischargedemploiees, Freeman's estimate of 12, only 12 non-strikers of a total of 163 non-stiikeis701592-47-vol 69-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDnumber of strikers who were discharged and the number of nonstrikers who were discharged.Although the respondent contendedthat it selected the employees for discharge because, in substance, theywere the least capable or efficient of all the employees, it offered noevidence to show that any of the discharged employees were not ascapable or efficient as any of the employees who were retained.Absentevidence to the contrary, it seems reasonable to infer that, in so largea group, at least some of the discharged strikers were as capable andefficient as the non-strikers who were retained.Indeed, as heretoforenoted, at least 17 of the discharged strikers were capable, efficient, andvaluable employees.No reasonable explanation appearing therefor,the explanation for the disparity lies, we are convinced, in the respond-ent's knowledge of the union activity in its plant,41 its hostility to theorganizational efforts of its employees, and its attempt, by the intimida-tory conduct of its officials and supervisory employees, and its attempt,by the intimidatory conduct of its officials and supervisory employees,to forestall the strike.42That the strike was, contrary to the respond-ent's contention, a determining factor in the selection of employees fordischarge is further indicated by Personnel Director Freeman's testi-were discharged , the remaining 127 of the 139 discharged employeescamefrom the 325strikersIn other words, about 7 percent of the non-strikers were discharged , andwhereas about 39 percent of the strikers were discharged, and a little over 8 percent ofthe discharged were non-strikers and about 92 percent were strikersi The respondent obviously knew which of its employees had struck ; that it knewwhich of its employees were active in the drive to organize the plant is also clearClark,president of the Union, had worn his chief steward's badge in the plant andhis office inthe Union was known to the respondent through itsperusal ofthe Union's literature, soidentifying him, openly distributed at the plant gates through whichpassed numeroussupervisory employeesOther employees who were discharged had openly wornsteward'sbadges in the plant, assisted in the distribution of union literature, picketed during thestrike, and had otherwise openly demonstrated their membership in or adherence to theUnionMoreover, Doane admitted kuonmg that the Union had adherentsamong therespondent s employees and Joslyn admitted that he was aware of the Union's presence inthe plant.Finally, the instances of interference, restraint and coercion, hereinbefore setforth, demonstrate clearly that the respondent knew at least some of theunion membersamong its employees.n SeeMontgomery Ward & Co, v. N L R B,107 F (2d) 555 (C. C A. 7), in which thecourt held, in substance, that an inference that employees were discriminatorily dis-charged may be drawnupon ashowing of (1) anti-union activity on thepart of an em-ployer, (2) knowledge by the employer of union activity by employees,and (3)a "highpercentageof union menamong employees discharged. . .InMatter of E H. Moore, Inc.,40 N L R B 1058, 1075, 1077, as in the instant case,the employer contended that the employees were selected for lay-offuponthe basis of com-parative ability and not because of then union membership or activitiesThe evidenceshowed that the respondent was hostile towards the Union, that it knew who the unionmembers were, and that a disproportionate number of the employeeslaid off were unionmembersQuoting fromMontgoincry Ward & Co v N L F B , supra,we there saidNo efficiency ratings, production sheets, or other objective proof of comparativeabilitywere producedor, so faras the record shows, used by the respondentIn view of the iespondent's hostility to the Union and the disproportionate selectionof union members for lay-oft, . . "This inference of discriminatory discharge leavesit up to the employer to give an adequate 'explanation for the discharge' even thoughthe burden of proof remains on the Board, sinceit is obviousthat the reasons of thedischarge 'lay exclusively within [the employer's] knowledge' "See alsoF W. Woolworth Co. v. N. L R B ,121 F (2d) 658(C. C A. 2),enf'g, 25N L R B 1362 THE SANDY HILL IRON & BRASS WORKS371molly at the hearing in January 1945 in the representation proceeding.At that hearing.. Freeman testified that the reason most of the dis-charged employees were selected from the ranks of the strikers wasbecause "wefelt" that the non-strikers showed their interest in theirwork by coming to work and the strikers showed their lack of interestby striking.At the hearing in the present case, Freeman admittedthat he had so testified in the previous hearing, although lie insistedthat he had taken no part in the selection of employees for dischargeand that his testimony in the previous hearing was merely an expressionof hispersonalopinion43As to the change in the respondent's policy on September 18 fromthat of lay-off to that of discharge, Joslyn asserting that receipt onthat day of the notice of hearing in the representation case had noth-ing to do with the change, testified in substance that the respondentdecided to issue discharge letters rather than lay-off slips in order topermit the employees, pursuant to War ManpowerCommission regu-lations, to apply for other work.Yet, the evidence shows that, evenbefore the respondent decided to issue discharge letters rather thanlay-off slips in order to permit the employees, pursuant to War Man-power Commission regulations, to apply for other work.Yet, theevidence shows that, even before the respondent decided to issue dis-charge letters, it issued, along with the lay-off slips, releases witlitwhich, so far as appears, the employees could apply for work in otherplants.PlantManagerDoane'sexplanation for the respondent'schange in policy on September 18 is no more convincing than Joslyn'sexplanation mentioned above.''43 In addition,Plant ManagerDoane, who admittedlysuggestedthat therespondenteffectuate its contemplated reduction at the time of the strike rather than 2 weeks latertestifiedthat in making the suggestion to President Juckett, he said :[the reduction] would have to come and might as well come now .wewould undoubtedly be charged with discrimination if we went through with our plansof laying [theemployees]off on October 1. It will bediscrimination now, and wemight as well have it over now.Doane,Joslyn,Freeman,and Howe all testified,in substance,that it wasnot until thestrike thatthe respondent decided which employees to discharge.If, as Doane and Joslynasserted, and as we havefound,the respondent's business necessitated an economic reduc-tion,it is difficult to see why Doane shouldfear thatthe respondent would be chargedwith having committedunfair labor practices in effectuating such reduction,unless heknew that the employees to be discharged,whether in Septemberor October, would beselected largely from among the strikersIt was Doane who instructed the foremen toprepare lists of employees for discharge."Personnel DnectorFreemanadmitted in his testimony thatin a conversation with aBoar d agent, sometime prior to the heaun, herein, he had informed the Board agent thatwhile the lay-offs were m progress the respondent derided upon permanentdischarges ratherthan temporaii lay-offsRofeiring to this testimony by Freeman, Doane testified asfi,llow sQ Mr Freeman's testimom here was to the effect that when the lay-off was firstdecided upon it was to be of a temporary nature, but apparentlyyour testimony lacontrary to that is it not"A The only reason it would he temporary was if we could get the other contracts-Q Was it contemplated, when you first made the cut that it wasgoing to be atemporary cut and the men were going to be recalled or was ityourcontemplationthat this cut was a final lopping off of employment-a permanent ent^ 372DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the other hand, the record shows that on September 18, the re-spondent at first continued, as it had done on September 16, to lay offemployees in order to effect its reduction in personnel, that sometimeduring that day the respondent received the notice of hearing in therepresentation proceeding which normally would result in an elec-tion in which laid-off employees could vote, and that sometime duringthe same day the respondent decided to discharge rather than lay offits employees.Under all the circumstances, we are convinced and findthat the respondent's asserted reasons for its sudden change in policywere not the true reasons for the change and that the respondentchanged its policy upon receiving notice of hearing on the Union's pe-tition in order to eliminate completely from its pay rolls those em-ployees who might vote favorably for the Union in the prospectiveelection.Upon the entire record, we are persuaded and find that the respond-tnt's asserted reasons for selecting for lay off and discharge the 139employees alleged in the complaint to have been discharged, are with-out foundation in fact.ConclusionsAdmittedly,the strike precipitated the lay-offs and discharges.OnSeptember 16, 10 strikers were laid off, of whom 9 were either officers,stewards,or otherwise active members in the Union.On the follow-ing work day,September 18, the respondent continued to lay offstrikers.Sometime during that day the respondent received noticethat on September 22 the Board would hold a hearing on a pendingpetition for certification of the Union as the collective bargainingrepresentative of the respondent's employees;whereupon the respond-ent determined to discharge employees.The respondent then dis-charged at least 139 and possibly 154 employees, includingthose whohad previously received lay-off notices,all as of September18.Withone exception, all the Union's officersweredischarged.Many of theUnion's shop stewards and other active union members were alsodischarged.A It was my recollection, Mr. Baker, thatafterwe considereditmore, we figureditwas not fair for the men to say, "Well, thisis just a lay-off," and keep them on pinsand needlesItwould be better to havethe separation final and haveit over with,because there didn't seem to be any immediatechance of getting contracts so thatwe could keep the men goingQ . . Why did you not, inthe first instance,discharge the men rather thanmerelyissuelay-off slips?A Call itan error inmy judgment, if you will.Q That is the best explanation you can giveus for that?A YesQ When was there thefirst discussion about making this a permanent dischargeA It must havebeeneither [September 16, 17 or 18], either one of those three days.Q You don't know when 9A I could not place it exactly, no THE SANDY HILL IRON & BRASS WORKS373The respondent is charged with discriminatorily discharging 139employees on September 18-20, 1944.As heretofore noted, the recordindicates the possibility that 154 employees in all were dischargedduring that period.According to Freeman's testimony, very few ofthe discharged employees, perhaps 2 or 3 and possibly 8 or 12, werenon-strikers.Thus, at least 139, and perhaps 152. of the dischargedemployees were strikers.. It is possible that the 139 employees re-ferred to in the complaint were all strikers and that the 8 or 12 non-strikers to whom Freeman referred formed, in part, the balance of tlio154 discharged employees.On the other hand, whether 154 or only 139employee ; were discharged, it is possible that of the 139 employeesreferrred to in the complaint 8 or 12 were non-strikers.But, in eitherevent, it is evident, as we have heretofore found, that a disproportion-ate number of the discharged employees were strikers.That fact,considered together with (a) the respondent's hostility toward theorganizational efforts of its employees; (b) its attempt, by threaten-ing to discharge strikers, to forestall the strike; (c) its knowledgeof the union membership or activities of its employees; and (d) thefact that it obviously knew which of the employees had participatedin or refused to work during the strike, gives rise to an inferencetnat the respondent, by its mass discharge of employees on September18-20, 1944, discriminated against all, or almost all, of the employeesalleged in the complaint to have been discharged during that period.41This inference is further supported by (a) the fact that all of the 10employees laid off on September 16 were strikers; (b) the fact thatall but one of the Union's officers, many of its stewards, and a num-ber of other active union members were discharged; (c) the fact thatthe respondent decided to discharge rather than lay-off the employeesin order to eliminate employees who might vote for the Union inthe prospective election ; and (d) the fact that the mass dischargewas, admittedly, precipitated by the strike. If any of the 139 em-ployees referred to in the complaint were non-strikers, then, underthe circumstances of this case, the respondent, by showing whichof the employees were non-strikers, would have rebutted to someextent the inference of discrimination against such employees.Sim-ilarly,had the respondent adequately supported, by documentaryevidence or otherwise, its contention that, in substance, the dischargedemployees were selected on the basis of comparative ability andefficiency, the inference of discrimination would have been rebutted.But, although such information was peculiarly within its possession,the respondent failed to show that any of the 139 employees referredto in the complaint were non-strikers or that any of the dischargedemployees were selected for discharge upon its asserted basis for15 See cases citedsupra,footnote 42. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDselection.By its failure to divulge pertinentinformation and byits general discrimination,the respondent has negatived the possibil-ity of a determination as to whether any of the 139 employees allegedin the complaint to have been discriminatorily discharged would havebeen discharged,absent discrimination.Itmust bear the conse-quences of such action,for "it rested upon the tort-feasor to disen-tangle the consequences,for which it was dhargeable from those forwhich it was immune." 46Whether or not any of the discharged strikers were members of theUnion, their right to engage in a strike called by the Union, therebyassisting a labor organization,is protectedby the Act.Discrimina-tion against employees by discharging them for exercising that rightdiscouraged membership in the Union within the meaning of the Act.All the circumstances in the case,and particularly(1) the respond-ent's record of previous unfair labor practices;(2) the respondent'svigorous and persistent efforts to combat the organizational activitiesof its employees and its attempt to intimidate its employees into refus-ing to join in the strike called by the Union, including threats to dis-charge strikers;(3) the fact that it confined its selection of employeesfor discharge almost exclusively to the strikers,as set fortli above; (4)the elimination from the plant of almost all the Union's officers, manyof its shop stewards, and other active union members in the midst ofthe Union's organizational drive for the purpose, among others, of elim-inating potential union voters in the election which would normallyfollow the imminent hearing in the pending representation case; (5)the respondent's failure to supply any of its records at the hearing; (6)the reluctant,fragmentary,and unconvincing testimony of its officialsand supervisory employees with respect to the discharges and circum-stances surrounding them, although obviously within their knowledge ;(7) the unconvincing reasons assigned for selecting for discharge theemployees alleged in the complaint to have been discharged;and (8)the discriminatory discharge of Billetdoux, hereinafter discussed, com-bine to convince us, and we find,that on various dates from September18 to September 20, 1944, the respondent discharged,as of September18,1944, the employees alleged in the complaint to have been dischargedand thereafter failed to reinstate all but 13 of said employees,becausethey were members in or active on behalf of the Union or joined withit in concerted activities by participating in or refusing to work duringa strike called by the Union.We further find that the respondentthereby discriminated in regard to the hire and tenure of employmentof the employees so discharged,thereby discouraging membership inthe Union,and that such discrimination,by the acts and statements'SeeN L R. B v Remington Rand,Inc,94 F.(2d) 862(C. C. A. 2),cert.denied 304U. S. 576. THE SANDY HILL IRON & BRASS WORKS375of Merlow, Waters, Knapp, and Juckett, set forth above in Section IIIC 1, by the other unfair labor practices hereinabove and hereinafterfound, and by the totality of such conduct, the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.D. The discrimination against Billetdoux g'George Billetdoux was employed by the respondent as a generallaborer in June 1941.48On November 6, 1942, the respondent dis-charged him, together with several other employees.On September20, 1943, after charges of unfair labor practices alleging that therespondent had thereby discriminated against them had been filed bythe I. A. M.,49 the respondent reemployed him as an office janitor.OnDecember 2, 3, and 4,1943, a hearing was held before a Trial Examinerof the Board upon a complaint issued by the Board pursuant to suchcharges and Billetdoux therein testified as a Board Witness.OnDecember 29,1944, the Trial Examiner issued his Intermediate Report,finding that the respondent had discriminated against Billetdoux.On December 30, 1944, the Intermediate Report was duly served uponthe respondent and its counsel.On January 14, 1944, Samuel Foster, then general manager of therespondent,60 told Billetdoux that he would be transferred to the"Thompson plant" 51 on the next day. Foster simultaneously warnedBilletdoux to abstain from visiting the Hudson Falls plant thereafter.This was a unique interdiction inasmuch as customarily employees ingeneral were at liberty to enter it.On January 15, 1944, Billetdoux began working as a laborer at theplant in Thompson.On January 19, 1944, having suffered a hernia,he returned to Hudson Falls, was thereafter operated upon, andnecessarily remained away from work for about 10 weeks.On January 25, 1944, Billetdoux filed with the Board a charge alleg-ing that by transferring him to the Thompson plant, the respondenthad discriminated against him in violation of the Act.52The Boardthereafter issued a complaint thereon, and on March 16, 1944, held47Except as otherwise noted, the findings of fact set forth in this section are based uponundenied and credible testimony of witnesses for the Board or upon findings in prior Boarddecisions,invol,ing the respondent and Billetdoux,of which we takejudicial notice48The Board has so found in two proceedings (55 N. L. R. B. 1 and 56 N. L. R. B. 1654).In the instant proceeding Billetdoux testified that he was first employed in 1940Wefind that he was mistaken in such testimon,48Case No 2-C-507150He terminated his connection with the respondent in August 1944RlLocated 8 to 10 miles from Hudson Falls, the Thompson plant is a paper mill, themachinery of which the respondent was dismantling and shipping to Mexico as agent forthe owner, as stated herein above42 Case No 2-C-5406 376DECISIONSOF NATIONALLABOR RELATIONS BOARDbefore a Trial Examiner a hearing at which Billetdoux testified as awitness for the Board.53-Meanwhile, on February 22, 1944, the Board issued its Decision inthe original case involving Billetdoux, finding that the respondenthad discriminatorily discharged him on account of his role in pro-moting the unionization of the plant.On April 10, 1944, Billetdoux reported at the Hudson Falls plantand spoke to Foster.According to Billetdoux, whom we find to be acredible witness, he told Foster that he, Billetdoux, was reportingback for work and showed Foster a doctor's certificate to the effectthat Billetdoux was qualified to perform all types of work except heavylifting;Foster read and returned the certificate to Billetdoux andthereupon consulted with President Juckett outside Billetdoux' pres-ence ; when Foster returned, lie told Billetdoux that the respondenthad no work for him; and Billetdoux received a release and left theplant.Foster denied that he had discharged Billetdoux.He testified, andthe respondent contends, that on April 10, 1944, Billetoux voluntarilyresigned.Foster testified that Billetdoux stated to him, "I guess theright thing for me to do is to ask for a release"; that Foster agreed;that Billetdoux then requested a release; and that, after Foster con-sulted Juckett, a release was handed to Billetdoux, who then left theplant.Foster denied seeing, being handed, or reading, the doctor'scertificate.On cross-examination by counsel for the Board, Foster testified thatBilletdoux' work as a janitor at the Hudson Falls plant was con-fined to the office "and from there down to the boiler house to disposeof his refuse, that is, office waste," but that he had received reportsand himself observed that Billetdoux circulated and talked to em-ployees in the plant at places to which his work did not take him.Al-though there was no rule against conversation by employees, Fosterstated that Billetdoux was "killing time . . . [and] killed the time ofthe other men." But, so far as is disclosed by the record, neither Fosternor any other supervisor spoke to Billetdoux respecting such allegedexcessive talking.His work was never criticized by the respondent.Foster also testified that Billetdoux' transfer was not a disciplinarymeasure and that "it was either [a transfer] or lay him off."Whenconfronted with testimony that he had given in the second Billetdouxproceeding, that Billetdoux was transferred for the purpose, in part atOn June 26, 1944, the Board issued its Decision finding that Billetdoux' claim ofdiscrimination was premature in that he had not, at the time of the hearing, been refuseda transfer back to the Hudson Falls plant, and dismissed the complaint It stated, how-ever. ".if and when the respondent takes action against him without propercause, aclaim of discrimination may then properly be made."(Matter of The Sandy Hill Iron &Brass Works,56 N L R B 1654 ) THE SANDY HILL IRON & BRASS WORKS377least, of disciplining Billetdoux, Foster admitted that his previoustestimony was true.Foster testified, further, that Billetdoux was transferred becauseof Foster's fear that Billetdoux might commit an act of arsons' Ac-cording to Foster, he was afraid to let Billetdoux roam through theplant because tense conditions, engendered therein by the respond-ent's strenuous efforts to fulfill arduous Navy contracts and by thefact that Billetdoux felt that the respondent had previously discriln-inated against him,as might cause Billetdoux to revert to his allegedlylatent disposition to commit arson, and that it was for this reason that,despite the respondent's urgent need of manpower at the time, he hadput him to work as a janitor and had subsequently banished him toThompson.As janitor, Billetdoux' duties included the burning oftrash under almost a complete lack of supervision and carried himthrough various parts of the plant, including the boiler room, shop,and office.Yet, Foster admitted that he had employed Billetdoux as ajanitor with full knowledge of his record of arson.According to Fos-ter, he was not so much afraid that Billetdoux's duties as a janitormight afford Billetdoux an opportunity to start a fire as he was afraidthat Billetdoux might commit arson if lie were allowed to enter placeswhere his duties did not carry him.We are not impressed by thistortuous reasoning.Foster also testified that the respondent desired to be rid of Billet-doux at Hudson Falls on January 14, and that it retained that desireon April 10, 1944, when he appeared there.,'6 In addition, Foster as-serted at the instant, hearing that Billetdoux had testified falselyrespecting an officer of the respondent at the hearing in the first Billet-doux proceeding.This assertion is not supported by the record.The respondent's asserted reasons for transferring Billetdoux toThompson are inconsistent, not supported by any credible evidence,and, in at least one respect, patently absurd.We are convinced thatnone of these reasons was the real reason for the transfer.Because of Foster's unconvincing testimony respecting Billetdoux'transfer to the Thompson plant, and all the surrounding circumstances,we are persuaded, and find, that the incident of April 10, 1944, oc-curred as testified to by Billetdoux, and that, on April 10, 1944, therespondent discharged Billetdoux.54The Board, in Case No 2-C-5071, found that, in 1938, Billetdoux had been convictedof second degree arson and had served term theretorThis fact was known to the respond-ent when it first hired him and was also known to Government authorities who, after thebeginning of the war. invethgated the plant's employees and allowed Billetdoux to remainat work,UFostertestified that he feared that Binetdoux might be harboring resentment towardthe respondent for its discrimination against him in 194256The respondent way then at the peak of its manpower need 378DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent's 1942 discrimination against Billetdoux, its resent-ment against him because of his allegedly false testimony at the hear-ing in connection therewith, its shifting, inconsistent, and incredibleexplanations of his transfer to Thompson,57 the fact that he was trans-ferred to Thompson just two weeks after the respondent received theIntermediate Report in which the Trial Examiner found that the re-spondent had discriminated against him, the fact that he was dis-charged at the first opportunity which arose after the Board had issueditsDecision finding that the respondent had discriminated againsthim,58 the fact that he was discharged at a time when the respondentwas urgently in need of help,59 Fosters admission that at all times sinceNovember 1942, he desired to be rid of Billetdoux, the chronology ofevents, the respondent's unrelenting campaign against efforts to or-ganize its employees, the unfair labor practices hereinbefore found,and the entire record in the case, combine to convince us, and we find,that the respondent discharged Billetdoux because he gave testimonyunder the Act in the proceeding arising out of charges filed by theI.A. M., thereby violating Section 8 (4) of the Act.We further find that the respondent thereby discouraged member-ship in a labor organization, within the meaning of Section 8 (3) ofthe Act, and thus interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, oc-curring in connection with the operations of the respondent set forthin Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the respondent has engaged in and is engagingin certain unfair labor practices, we shall order thatit cease and desisttherefrom and take certain affirmative action designed to effectuatethe policies of the Act.57The complaint did not allege the transfer to have been discriminatory, but alleged onlythat the respondent discharged Billetdoux on April 10 because of his I. A. M. connectionsand because he had testified in the original proceeding.69 As heretofore noted, this Decision was issued on February 22, 1944.Billetdoux wasthen sick and did not report for work until April 10, the day that he was discharged.ssFoster testified,in substance,that in April 1944, the respondent was hiring newemployees,"working up to its peak employment,"and "still needed people." THE SANDY HILL IRON & BRASS WORKS379We have found that the respondent selected for discharge, and dis-charged, 107 employees, listed in Appendix "A" attached hereto, and32 other employees whose names are presently unknown to us, becauseof their union membership and activities or because they participatedin or refused to work daring a strike called by the Union, thereby un-lawfully discriminating in regard to their hire and tenure of employ-ment.We have also found that these discharges were part of areduction in force which was not, in itself, motivated by any unlawfulconsideration.Under these circumstances, sufficient positions may notbe available for all the employees affected by the respondent's discrimi-nation who desire reinstatement.Accordingly, we shall order the re-spondent to reinstate the 139 employees found to have been unlawfullydischarged, including the 32 -employees whose names are presentlyunknown to us,60 but except Vincent Price, hereinafter referred to, andexcept those listed in Appendices B and C, in the following manner:each employee shall be reinstated to the position that he occupied, orwould have occupied, but for the respondent's discrimination, or to asubstantially equivalent position, without prejudice to his seniorityor other rights and privileges, the respondent to dismiss, if necessary,all persons now employed in the same or similar positions who werehired after the repondent's discrimination ; if, after dismissal of allsuch employees, there are insufficient positions remaining for all em-ployees, including those ordered reinstated, the available positionsshall be distributed among all employees without discriminationagainst any employee because of his union membership or activity orparticipation in the strike, following such a system of seniority orother non-discriminatory practice to such an extent as has been here-tofore applied in the conduct of the respondent's business; those em-ployees, if any, remaining after such distribution, for whom no em-ployment is immediately available shall be placed on a preferentiallist,with priority among them determined in accordance with suchsystem of seniority or other non-discriminatory procedure as has beenheretofore applied by the respondent in the conduct of its business,and, thereafter, in accordance with such list, shall be offered reinstate-ment to positions as provided above, as such employment becomes avail-able and before other persons are hired for such work.0' CfRepublicSteelCorp.v.N. L RB , 107 F. (2d) 472,478 (C.C. A 3), reversed inother respects 311 U. S.7; Stewart Die Casting Corp, V. N. L. R.B.,114 F.(2d) 849, 856(C C A. 7),certdenied 312 U S 680;Berkshire Knitting Mills v N. L. R B,139 F.(2d) 134, 141 (C. C. A. 3), cert. denied 322 U. S 747. 380DECISIONS OF NATIONALLABOR RELATIONS BOARDOf those discriminated against, the following whose names are listedin Appendix B, attached hereto, have been reinstated by the respond-ent as of the dates set opposite their names :H. E. ParrySeptember 25,1944H. L. BrownSeptember 25,1944C. J. GrantSeptember 26,19443'Al.M. MyottSeptember 29,1944'''J.W. RicketsOctober 2, 19416,1E. T. WentworthOctober 2, 1944J. A. TarantinoOctober 3, 1944R. G. MylottOctober 10, 1944John W. WeberFebruary 28, 1945Alphonse DelsoleSeptember 21,1944Frank LeonardSeptember 19,1944Anthony PitizakSeptember 20,1944Gerald WinchSeptember 18,1944We shall therefore not direct that the respondent offer them reinstate-ment.Of those discriminated against, Theodore Krebs and Philip Ber-trand, whose names are listed in Appendix C, attached hereto, testifiedthat, as of April 1945 and December 8, 1944, respectively, they did notdesire reinstatement.We shall therefore not direct that the respond-ent offer them reinstatement.Of those discriminated against, James Michelucci, Wilbur Ringer,Nicholas Frigassi, Lyman Durkee, Francis C. Lyons, and GeorgeCurtis, whose names are listed in Appendix D, attached hereto, testi-fied at the hearing, in effect, that they were unwilling to return towork unless the respondent recognized the Union.We shall thereforedirect that the respondent's offer of reinstatement to them be condi-tioned upon their application for work .64We shall not direct the reinstatement of Vincent Price, one of thedischarged employees listed in Appendix A, inasmuch as he died onOctober 13, 1944.We shall also order the respondent make whole all employeesagainst whom it has discriminated, as hereinabove found, for anylosses that they may have suffered because of the respondent's dis-"'As heretofore noted Giant's name appears both in the list of those originally allegedto the complaint to have been reinstated after discharge and in the list added to the com-plaint by amendment at the hearing. By such duplication the total number of reinstatedemployees is reduced to 13saWe assume that he is the Moses Mylott who appears on the list of those discriminatedagainst which is attached to the complaint°dRickets' name does not appear on the list attached to the complaint ; however, inas-much as the respondent admitted discharging and reinstating him, we find that it took suchaction with respect to him94Matter of McGoiigh Ifaheries corporation,58 N. L R B S49 THE SANDY HILL IRON & BRASS WORKS381crimination, by payment to each of them of a sum of money equal tothe amount that he normally would have earned as wages from thedate of such discrimination to the (late of the offer of reinstatement,or placement on a preferential list, as the case may be, less his netearnings during said period.6-1It is possible, however, that one ormore of these employees might have been discharged in the course ofthe reduction in personnel even if the respondent's selection had beenmade on a non-discriminatory basis.This possibility will be takeninto consideration in determining the amount due to the employees incompliance with our Order herein.Inasmuch as Vincent Price, hereinabove referred to, died on October13. 1944, the period to be used in calculating the amount of back paydue him -hall terminate on October 13, 1944, and any back pay founddue hint from the respondent shall be paid to his estate in accordancewith the laws of the State having jurisdiction over his estate.As tothose whose names are listed in Appendix B, back pay shall terminateon the respective dates of their reinstatement, as set forth above; backpay for those whose names are listed in Appendix C shall terminateon the respective dates on which they first decided to refuse reinstate-inent, as set forth above; eC back pay for those whose names are listedin Appendix 1) shall accrue from the date of the discrimination againstthem to the date on which they testified at the hearing, and, in theevent of a refusal of reinstatement as to them by the respondent afterapplication therefor, additional back pay shall accrue during theperiod from five (5) days after the date of such application to thedate of offer of reinstatement.eWe have also found that the respondent discharged George Billet-doux because lie gave testimony under the Act in a proceeding arising'out of charges filed by the I. A. M., thereby violating Section 8 (3) and(4) of the Act.Accordingly, we shall order the respondent to rein-state hlnl to the position that he would have occupied but for therespondent's discrimination against him, or to a substantially equiva-lent position, without prejudice to his seniority and other rights andprivileges.We shall also order the respondent to make George Billet-doux whole for any loss of pay that he may have suffered because of therespondent's discrimination against him, by payment to him of a sumof money equal to the amount he normally would have earned as wages65By "net earnings"ismeant the definition of the term inMatter of Crossett Luml erCompany,8 N. L R B. 440,and Republic SteelCorporation v X. L.R.B , 311 U. S T.a As heretofore noted Theodore Krebs, one of the employees listed in Appendix C, testi-fied that,as of April 1945, when be secured new employment, he did not desire reinstate-ment with the respondent.Inasmuch as he did not specify the precise date in the mouthof April 1945, on which he first decided that he did not desire reinstatement, we shalldirect that the peripd to be used in calculating the amount of back pay due him from theyrespondent shall terminate on the date on which he obtained such new employment67 See footnote 66,supra. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDfront the date of such discrimination to the date of the offer of rein-statement, less his net earnings."As we have noted above, the respondent failed to furnish any of itsrecords with respect to the names of the employees who were dis-charged during the period from September 18 to September 20, 1944.As a result, we are presently unable to identify 32 of the dischargedemployees.The respondent's records were subpoenaed for produc-tion at the hearing herein, but the respondent persistently refused tohonor the subpoena and failed to produce any of its records. In view,of the respondent's previous refusal to supply adequate personnel-record information, and inasmuch as the pertinent information, fromwhich an adequate determination cart be made of the rights to reinstate-ment and back pay, is peculiarly within the possession of the respond-ent, we shall, in order to effectuate the policies of the Act, order therespondent to furnish to the Regional Director for the Second Regionfrom its pay-roll or other records the following information: (1) thenames of all persons employed by the respondent during, and since,the pay-roll period immediately preceding September 18, 1944; (2)their respective Social Security numbers; (3) the respective dates onwhich they were hired; (4) the respective departments in which theyare or were employed; (5) their respective occupational classifications;and (6) the names of all such persons whose employment has been ter-minated, together with the respective dates of such terminations anddata as to the nature of the respective terminations, that is, whether byway of discharge, lay off, voluntary termination, or otherwise.Thetransmission of such information as is required by our Order hereinshall not be deemed in any way to limit the Board in requiring anyfurther necessary information at any future time.We expressly reserve the right to modify the back-pay and reinstate-ment provisions if made necessary by a change of conditions in thefuture, and to make such supplements thereto as may hereafter becomenecessary in order to define or clarify their application to a specificset of circumstances not now apparent 69Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONSofLAW1.United Steelworkers of America, C. I. 0., and International Asso-ciation of Machinists are labor organizations, within the meaning ofSection 2 (5) of the Act.68See footnote 65,supra.69 SeeMatter of Fairmont Creamery Company,64 N L R B 824 ;ef.N. L B B. v NewYork Merchandise Company,Inc.,134 F(2d) 249(C. C A 2) ;International Union ofMine Workers v Eagle-Pieher Mining & Smelting Co, 325 US. 335. THE SANDY HILL IRON & BRASS WORKS3832.By discriminating in regard to the hire and tenure of employmentof its employees, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.3.By discriminating in regard to the hire and tenure of employmentof George Billetdoux, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (4) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, The Sandy Hill Iron & BrassWorks, a corporation, Hudson Falls, New York, and its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,C. I. 0., or International Association of Machinists, or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees, or by discriminating in any other manner inregard to their hire and tenure of employment, or any term or conditionthereof;(b)Discharging or otherwise discriminating against any employeebecause he has given testimony under the Act;(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,C. I. 0., or International Association of Machinists, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to the 32 unnamed discharged employees and those listedin Appendix A, but not including Vincent Price, and, upon applica-tion, offer to those listed in Appendix D, immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, in themanner set forth above in that section of the Decision entitled, "The 384DECISIONSOF NATIONALLABOR RELATIONS BOARDremedy," and place those employees for whom employment is not im-mediately available upon a preferential list in the manner set forth insaid section and thereafter, in said manner, offer them employment asit becomes available;(b)Offer to George Billetdoux immediate and full reinstatement tohis former or a substantially equivalent position at the Hudson Falls,New York, plant;(c)Make whole the employees whose names are listed in Appen-dices A, B, C, and D, and the 32 unnamed discharged employees, andGeorge Billetdoux, for any loss of pay that they may have suffered byreason of the respondent's discrimination against them, by payment toeach of them of a sum of money equal to the amount that each normallywould have earned as wages during the applicable period or periods, inthe manner set forth in the section of the Decision entitled The rem-edy," less his net earnings during said period or periods; 7°(d)Post at its Hudson Falls, New-York, plant, copies of the noticeattached hereto, marked "Appendix E."Copies of said notice, tobe furnished by the Regional Director of the Second Region, shall,after being signed by the respondent's representative, be posted by therespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, nn conspicuous places,including all places where notices to employees are customarily posted.R?asonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director of the Second Region in,vriting,Within ten (10) days from the date of this Order, what steps the re-sl.ondent has taken to comply herewith, and within such time, furnishthe Regional Director for the Second Region from its pay roll or otherrecords the following information: (1) the names of all persons em-ployed by the respondent during, and since, the pay-roll period imme-diately preceding September 18, 1944; (2) their respective SocialSecurity inunbers; (3) the respective dates on which they were hired;(A) the respective departments in which they are or were employed;(5) their respective occupational classifications; and (6) the names ofall such persons whose employment has been terminated, together withthe respective dates of such terminations and data as to the nature ofthe respective terminations, that is, whether by way of discharge, layoff, voluntary termination, or otherwise.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Order.°° In determining the amount due under this provision of our Order, consideration shallhe given to the possibility that one or more of the employees referred to might have beendischarged during the course of the reduction in personnel even if the respondent'tion had been made on a non-discriminatory basis. THE SANDY HILL IRON & BRASS WORKSHavens, S. E.Brown, E. E.Repo, AntonioSmith, R. H.Battease, Albert,Parrott, JamesParrott, E.Ross, C.White, Earl H.Manoif, Anthony J.Taugaw, Leonard A.Nailer, Dayton L.Villano, Dominick A.Sullivan, TimothyCosgrove, DanielPotts, FranklinClark, G. C.Whaley, JamesCunningham, RobertUeGrechie, Earnest1lorr111,AllieBushey, W. E.Arcuri, CarlBelden, FrankOstrander, H.ewhard, H. J.B,nnett. CarsonCorlew, ClaudePotter, Clarence J.Kudan, NathanRinger, HarryBorer, WillClark, Truman J.Bowe, Joseph E.Willett, H. T.Phillips, PaulJones,MyrddinHughes, EliasSmith, Frank O.Havens, AsherCronin, RobertAdams, William701592-47-vo169-26APPENDIX ADoty, DavidJause, AndrewBaker, DonaldHickey, D. A.Messier, GeraldTerrio, FredTruesdale,W. G., Jr.Smith, HowardKelly, LawrenceGannon, JohnSofia, SamPatten, S.Varney, ElgeiiorSniatko, Andrew J.Rovell, CharlesParry, Oweni'abian,AugustHyatt, George W.Bemis, John E.Bertrand, PhillipCloss, John W.Constant,WilfredCoon, George S.Dangelico, AngeloDangelico, SavinoEvans,William J.Gordon, ArmandGordon, Charles E.Greene, Harold Y.Ilulett, FrederickJones, Robert H.Leroux, ArthurLoomuis, Leslie G_Lynch, James E.Mattison, LewisMaziejka, StanleyPfitze. Hans A.Ptlcher, Cornelius I.Price, VincentRoberts, John J.Shine, Francis J.Simmons, William.385, 386DECISIONS OF NATIONALLABOR RELATIONS BOARDSullivan, John L.Tobin, JohnAPPENDIX A-ContinuedWaters, EdwardRoberts, CliffordAPPENDIX BH. E. ParryH. L. BrownC. J. GrantM. M. MyottJ.W. RicketsE. T. WentworthJ. A. TarantinoTheodore KrebsJames MichelucciWilbur RingerNicholas FragassiR. G. MylottJohn W. WeberAlphanso DelsoleFrank LeonardAnthony PitizakGerald WinchAPPENDIX CPhilip BertrandAPPENDIX DLyman DurkeeFrancis C. LyonsGeorge CurtisAPPENDIX ENOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Steel Work-ers of America, C..I .0., International Association of Machinists,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.We will offer to the employees named or referred to belowimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them wholefor any loss of pay suffered as a result of the discrimination.George Billetdoux and all employees discharged during theperiod from September 16 to September 20, 1944. THE SANDY HILL IRON & BRASS WORKS387Thirteen of said employees have been reinstated, two do notdesire reinstatement, and one has died, and six are required toapply for work. WVe will make all employees whole for any lossof pay suffered as a result of the discrimination, including theestate of the deceased, Vincent Price, as provided in the Decisionand Order above referred to.All our employees are free to become or remain members of theabove named unions or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization, or becausehe has given testimony under the Act.THE SANDY HILL IRON & BRASSWORKS, A CORPORATION,Employer,Dated -------------------- By ----------------------------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving in theforces of the United States will be offered full reinstatement uponapplication in accordance with the Selective Service Act after dis-charge from the armed forces.This notice must relnain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material.